Citation Nr: 1134176	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to July 16, 2007. 

2.  Entitlement to a rating in excess of 70 percent, for PTSD, for the period from July 16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Service connection for the Veteran's PTSD was established in a rating decision of March 2006 and rated as 30 percent disabling.  In April 2006, prior to the expiration of the appeal period, the Veteran filed additional evidence to support his claim, including a VA psychiatric opinion.  He specifically indicated that he felt this evidence supported the assignment of a higher disability rating.  Under 38 C.F.R. § 3.156(b)(2010), if the additional evidence was new and material to the claim, then it went to the original claim and should not have been treated as a new claim despite the Veteran's accompanying letter stating he wanted to claim an increased rating.  Here, the additional medical evidence had not been received by VA previously and is pertinent to the PTSD claim.  Thus, the Board finds the evidence is new and material and that the initial rating, not a separate claim for an increase, is at issue here.  The issue has been recharacterized as such on the title page herein. 

Additionally, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In fact, the Veteran was in receipt of a TDIU effective in December 2001 until July 2007.  An April 2009 rating decision discontinued the TDIU as of July 16, 2007 when the Veteran's combined disability evaluation reached 100 percent.  The Board recognizes that although the Veteran has made a claim for the highest rating possible, he did not file a notice of disagreement within the one year appeal period following the April 2009 rating decision that discontinued TDIU.  

Lastly, the case was Remanded by the Board in January 2009 and is now ready for further disposition. 


FINDINGS OF FACT

1.  For the period prior to July 16, 2007, the Veteran's PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as impaired short-term memory, disturbed mood, disturbed sleep pattern, and difficulty in adapting to stressful circumstances (including work or a work like setting); however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown.

2.  For the period from July 16, 2007, the Veteran's PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, for the period prior to July 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD, for the period from July 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further notice is needed under VCAA regarding the claim for a higher initial rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO obtained the Veteran's service treatment records as well as all pertinent VA outpatient treatment reports.  The Veteran has also submitted personal statements and other evidence in pursuit of his claims.  Further, in compliance with the January 2009 Remand by the Board, Social Security Administration records were obtained regarding the Veteran's receipt of Social Security disability benefits.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, the Veteran was afforded a VA examination in February 2009.  Notably, the January 2009 Board Remand ordered the February 2009 VA examination.  The Board finds that the VA examiner substantially complied with the Remand.  The Board finds that the February 2009 VA examination is an adequate report upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board recognizes that the Veteran's February 2009 VA examination is now over two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD disability since the February 2009 VA examination.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating Claims for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, entitlement to service connection for PTSD was granted in a March 2006 rating decision.  The RO assigned an initial 30 percent rating, effective in September 2005, the date of the Veteran's claim.  The Veteran submitted additional new and material evidence within one year and the claim was readjudicated in June 2006.  At that time, the 30 percent disability rating was continued.  The Veteran appealed the decision indicating that a higher rating should have been awarded.  Following the Board's remand in January 2009 and receipt of the Social Security records as well as the February 2009 VA examination, VA reevaluated the claim in April 2009 and determined that the rating should be increased to 50 percent disabling, effective from the original date of claim for service connection.  A 70 percent rating was assigned for PTSD from July 16, 2007, which was the date of an outpatient treatment record where objective evidence of applicable symptomatology was noted.  As these staged ratings were not increased to 100 percent disabling, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

The Board acknowledges that the Veteran has also been diagnosed with depression, paranoia, and a mood disorder.  The Board has resolved any doubt in the Veteran's favor and attributed all of his psychiatric symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998), where the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  

For all periods on appeal, the Veteran's PTSD disability has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 illustrates "[m]oderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."  Id.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a. Period Prior to July 16, 2007

Regarding the period prior to July 16, 2007, the Board finds that the Veteran's PTSD disability symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for a 50 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran did not demonstrate any of the factors described for a 70 or 100 percent rating.    

Regarding impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), a VA outpatient treatment record dated in August 2005 indicated that the Veteran had poor memory and impaired concentration.  However, in a May 2006 psychiatric evaluation report, which was conducted for the SSA, the Veteran's recent and remote memories were described as "intact".   Subsequent VA treatment records also make no findings with regard to the Veteran experiencing impairment with his memory.  
Regarding disturbances of motivation and mood, in an August 2003 statement regarding other issues not on appeal, the Veteran mentioned that he feels like everyday life is a burden.  Further, March 2005, August 2005, and June 2006 VA outpatient treatment records reflect complaints of nightmares and flashbacks two to three times per week.  The above referenced August 2005 VA outpatient treatment record described him as having an anxious mood and mild depression.  However, in the May 2006 SSA examination report, the Veteran's mental status evaluation was found to be "good, with no noticeable deficits."  His affect and mood were described as flat, however.  Further, a March 2006 letter from the regular treating VA psychiatrist indicated that the Veteran has facial tics that worsen with stress and that he has insomnia, is easily irritable, has anger outbursts and a low tolerance for frustration.  The June 2006 VA outpatient treatment record also indicated that he was depressed and that he had panic attacks associated with firecrackers and Fourth of July celebrations.  

Regarding difficulty in establishing and maintaining effective work and social relationships, the Veteran reports that he has not worked since 2000.  He testified before the Board that he left due to both his physical and psychiatric disabilities.  Specifically, he reported that he left his job because he could not cope with being around people at meetings and having to talk in front of a group of people and that he also had difficulty with the physical requirements of the job.  T. page 18.  

Consideration has been given to a March 2006 letter from the Veteran's treating VA psychiatrist, which indicated that he had poor interpersonal relationships and in her opinion was psychologically impaired and unable to be gainfully employed.  Nearly identical statements were made in reports dated in November 2006 and July 2007.  However, as the physician also addressed the severe nature of the Veteran's service connected frostbite injuries, it is not clear if the Veteran's unemployability was due to his PTSD alone.  Indeed, in reports solely addressing his PTSD, the same physician described the Veteran as "doing well" and consistently assigned a GAF score in excess of 55, which is indicate of moderate impairment.  Moreover, the March 2006 state appears to have been written to support the Veteran's Social Security disability claim.  See August 2005 VA treatment record noting that the Veteran brought in his papers related to his SSA disability claim.  He was granted Social Security disability benefits regarding his unemployment; however, a July 2007 opinion by an SSA Administrative Law Judge indicates that the Veteran is primarily in receipt of disability benefits due to his physical disabilities.  While the Board is not bound by the SSA opinion, in this case, the Board finds the opinion highly probative as the ALJ considered a similar letter written by the same VA psychiatrist in comparison with other VA psychiatric treatment records.  

Further, regarding social interaction, the Veteran testified before the Board that he had been going to group therapy but stopped, at least in part, because it made him more depressed.  T. page 4.  However, a June 2006 VA outpatient treatment record indicated that he stopped going to group therapy due to high gas prices.  The Board's attention is also drawn to the Veteran's June 2005 application for SSA benefits, wherein he reported that he attended church weekly, and that he had outings with his siblings that included eating out for dinner.  Such evidence weighs heavily against a finding the Veteran experienced an inability to establish and maintain effective relationships.  

The Board acknowledges the Veteran's contention he should be entitled to a higher rating for the period prior to July 16, 2007.  However, aside from impaired short-term memory, disturbed mood, and difficulty in adapting to stressful circumstances (including work or a work like setting), the evidence has not demonstrated any of the other factors in support of a 50 percent disability rating, much less a 70 percent rating.  Rather, the Veteran was consistently noted to be alert, well-oriented, have relevant and coherent speech, and adequate insight and judgment.  Findings of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene were also not shown in the evidence of record during this time period.  

The criteria for assigning a 100 percent rating were also not shown.  There is simply no evidence that the Veteran's PTSD resulted in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Consideration has again been given to the VA psychiatrist's finding that the Veteran was unemployable.  However, as discussed, the psychiatrist appears to have rendered that opinion in contemplation of the Veteran's multiple physical disabilities.  Support of this finding can be found in the contemporaneous psychiatric treatment notes that describe the Veteran's PTSD as being moderate in severity (GAF scores in excess of 55).
  
Thus, after a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms continue to more nearly approximate the rating criteria for the currently assigned 50 percent evaluation for the period prior to July 16, 2007.
  
      b. Period from July 16, 2007

The Veteran's PTSD has been rated as 70 percent disabling since July 16, 2007, the date of a VA outpatient treatment record that indicated that he was unemployable due to his PTSD.  For the reasons that follow, the Board finds that the assignment of a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability is not warranted during this time period.  

As noted above, a 100 percent rating for PTSD is warranted when there is total occupational AND social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  [Emphasis added].

Here, however, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the next-higher 100 percent evaluation.  Specifically, the evidence of record does not support any of the factors listed in support of a 100 percent rating.  Moreover, even though a December 2007 VA outpatient treatment record indicated a report that the Veteran occasionally hears his name being called, the Veteran's regular treating VA psychiatrist, Dr. P., noted that the Veteran was alert, well oriented, had speech that was relevant and coherent, his mood was okay, he was not homicidal or suicidal, had no anger outbursts, enjoys going to church, had a good appetite, good sleep, that his intrusive thoughts were less intense, that his nightmares were less frequent, his paranoia had improved, that his anxiety was moderate and he had fair insight and judgment.  Notably, the Veteran had a GAF of 55 at the December 2007 visit and despite his reports of occasionally hearing his name being called, the psychiatrist did not indicate persistent delusions or hallucinations.  

The evidence simply does not indicate that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment.  The earlier assessment that the Veteran was unemployable, which was repeated in July 2007, is once again noted to be unclear as to whether this is due solely to the Veteran's PTSD and without regard to his numerous physical disabilities.  The Board's attention is immediately drawn to the findings of the February 2009 VA examination, wherein the examiner specifically stated that the symptoms of the Veteran's PTSD resulted in deficiencies in most areas but not total and social impairment.  Moreover, in a report dated in March 2008, the Veteran's treating psychiatrist clearly described the symptoms of the Veteran's PTSD as being in mild to moderate range.  

A July 2007 VA psychiatrist's letter indicated that the Veteran's symptoms had worsened and that a 70 percent rating was warranted.  Despite the VA psychiatrist's opinion that the Veteran is unemployable due to his PTSD, the remainder of the evidence of record supports a 70 percent disability rating.   

Regarding family and social relationships, at the February 2009 VA examination, the Veteran reported that he does not get along with his siblings due to his irritability, moodiness, and verbal outbursts.  He also reported that has not had a marital or romantic relationship since his last evaluation and does not date due to lack of interest and decreased energy.  He also reported that he has no close friends and has not socialized since he quit drinking.  However, when he was examiner in February 2009, the Veteran reported going to church two to three times per week.  Further, he testified before the Board that he gets along well with the priest and parishioners at church and has friends there.  He has also testified that he has at least two friends as well as his brother, with whom he keeps in touch.  T. page 8.  Such does not support a finding of total social impairment.

Further, and while outcome determinative, there is no evidence that the Veteran's PTSD has resulted in symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name.

At the February 2009 VA examination, the Veteran reported verbal outbursts with his family and that he hurt his hand when he hit a wall out of anger.  He denied other subsequent physical behavior.  The February 2009 VA examiner noted that his impaired impulse control was mild.  While he had suicidal thoughts, he denied having a plan or intent.  He also denied any suicide attempts.  In short, there is no indication that the Veteran presents a persistent danger to himself or others.  There are also no findings of the Veteran engaging in grossly inappropriate behavior.  Nor is such contended.

Regarding neglect of personal appearance and hygiene, the February 2009 VA examiner noted that the Veteran had fair hygiene and grooming.  Specifically, the examiner noted that he came to the examination in wrinkled and soiled clothing and was missing several front teeth.  However, the Veteran reported to the examiner that he showers daily and changes undergarments daily.  He further explained in his hearing before the Board that he has difficulty showering and bathing due to his physical disabilities including neuropathy of his hands and feet. He drops things and falls easily as a result of his physical disability and that affects his ability to shower and bathe with the ease he might otherwise enjoy.  T. page 13.   He is clearly able to perform his activities of daily living.

Further, at his hearing before the Board in May 2008, the Veteran testified regarding his poor short-term memory, that a common example of his poor memory is that he often will get out the vacuum cleaner and then go into another room and forget to vacuum.  T. page 10.  Additionally, at the February 2009 VA examination, he reported that when he had a job he did not remember to complete tasks and that he is easily distracted.  He also reported that his memory problems bother him because he worries about whether he remembered to turn off appliances or lock doors.  Further, he reported that he did not wear coveralls to the February 2009 VA examination because he was afraid he would forget them in the hospital.  

Moreover, the February 2009 VA examiner noted that the Veteran was alert, fully oriented and cooperative, had normal and clear speech.  His thought process was goal-directed and he was without hallucinations, suicidal ideation or homicidal ideation.  However, he presented with a stressed mood and restricted range of affect.  Further, the Veteran reported that he had not attempted suicide but had experienced fleeting and infrequent thoughts of suicide without a plan or intent. 

As noted above, the Board has also considered the Veteran's assigned GAF scores.  VA outpatient treatment records dated since July 2007, have consistently been in the range from 55-60.  As noted above, GAF scores in that range contemplate moderate symptomatology but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF score does not support the assignment of a 100 percent rating during this time period.

Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms continue to more nearly approximate the rating criteria for 70 percent rating during the time period from July 16, 2007.  

      c.  Additional Considerations for All Periods

Regarding all periods on appeal, in considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his PTSD.

For all the foregoing reasons, the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD for the period prior to July 16, 2007, and a rating in excess of 70 percent for PTSD for the period from July 16, 2007, must be denied.  Both medical and lay evidence fail to support the assignment of higher ratings.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Nevertheless, the Board notes that there is no evidence, nor is contended, that the Veteran's PTSD has resulted in periods of hospitalization.  Further, as discussed above, there is no evidence that the Veteran's PTSD, in and of itself, causes marked interference with employment.  Rather, the evidence of record points to a combination of physical and psychological symptoms that cause the Veteran to experience problem with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.




(CONTINUED NEXT PAGE)





ORDER

An initial rating in excess of 50 percent for PTSD for the period prior to July 16, 2007, is denied. 

A rating in excess of 70 percent for PTSD for the period from July 16, 2007, is denied. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


